34 F.3d 1073
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.SENGOKU WORKS, LTD., a corporation, Plaintiff-Appellee,v.RMC INTERNATIONAL, LTD., a corporation, Defendant-Appellant,
No. 94-55980.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 23, 1994.*Decided Aug. 29, 1994.

Before:  WALLACE, Chief Judge, HUG and RYMER, Circuit Judges.


1
MEMORANDUM**


2
RMC International, Ltd., appeals from a preliminary injunction prohibiting it from selling certain kerosene heaters and kerosene heater packaging pursuant to section 43 of the Lanham Act, 15 U.S.C. Sec. 1125.  This court has jurisdiction pursuant to 28 U.S.C. Sec. 1292(a)(1).  We review the district court's grant of the preliminary injunction for an abuse of discretion.   Sports Form, Inc. v. United Press International, Inc., 686 F.2d 750, 752-53 (9th Cir.1982).


3
The district court properly found that appellee demonstrated a combination of probable success on the merits and the possibility of irreparable injury.   Rent-a-Center v. Canyon Television & Appliance, 944 F.2d 597, 602 (9th Cir.1991).  We conclude that the district court did not abuse its discretion in issuing the preliminary injunction, and AFFIRM.



*
 The panel finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3